630 So. 2d 688 (1993)
STATE of Louisiana
v.
Dennis WINDHAM.
No. 93-K-0686.
Supreme Court of Louisiana.
December 20, 1993.
PER CURIAM.
Granted. A contemporaneous record showing that the court personally canvassed the defendant with regard to the trial rights he waived by entering a guilty plea is not an absolute prerequisite to the use of that plea by the state in a subsequent multiple offender hearing. State v. Shelton, 621 So. 2d 769 (La.1993). To this extent, the records introduced by the state at the hearing for the defendant's 1988 guilty plea did not affirmatively disclose a Boykin defect. In the absence of a contemporaneous objection at the multiple offender hearing, the defendant otherwise may not complain for the first time on review that the records of his guilty pleas introduced by the state at the multiple offender hearing did not reflect compliance with this court's Boykin rules. State v. Martin, 427 So. 2d 1182 (La.1983); State v. Holden, 375 So. 2d 1372 (La.1979).
The judgment of the court of appeal is therefore modified, and the defendant's conviction and sentence are affirmed.